Upon the former appeal in this cause (Singleton v. U.S. F. 
G. Co., 195 Ala. 506, 70 So. 169) only the demurrers of S. P. Rainer and J. H. Rainer, Jr., were argued and considered. Subsequent to the rendition of that opinion the bill was amended by eliminating J. H. Rainer, Jr., as a party to the cause, and in other respects hereinafter mentioned. The British-American Mortgage Company and S. P. Rainer filed additional demurrers to the bill as amended, and from the decree sustaining these demurrers the complaint prosecutes this appeal.
The complainant filed this bill as surety upon the bond of A. E. Singleton, formerly judge of probate of Bullock county, seeking to be subrogated to the lien of said county upon an undivided one-half interest of said Singleton in the real estate described in the bill, and thus be reimbursed for the sum paid by complainant to the county in satisfaction of the indebtedness due by Singleton as judge of probate thereto, and to this end a sale of the real estate is sought. For a more detailed statement of facts reference is made to the opinion on former appeal.
The bill shows that said Singleton, prior to the execution of his official bond, had executed a mortgage upon the real estate here involved to the British-American Mortgage Company, which was promptly and duly recorded, outstanding and unpaid at the time of the filing of this bill. The validity of this mortgage is not questioned, but the bill recognizes that the lien to which complainant seeks to be subrogated is subject to this prior mortgage. The demurrer of the British-American Mortgage Company takes the point that the bill fails to show that complainant paid, or offered to pay, the indebtedness due under this respondent's prior mortgage, or any excuse for failing to do so, and this presents the pivotal question for decision.
We are of the opinion that the demurrer was well taken. "It is a principle well settled in this court, under our recent decisions, that a junior incumbrancer will not be permitted to go into equity to enforce the incumbrance of the senior and his own, for the payment, first, of the demand of the senior, and, next, his own. His remedy is to redeem the land from the senior incumbrance, and then proceed to enforce his lien upon the land for his reimbursement of the redemption money, and the satisfaction of his own demand." Mims v. Cobbs, 110 Ala. 577,18 So. 309. See also, Kelly v. Longshore, 78 Ala. 203; Randolph v. Billing, 115 Ala. 682, 22 So. 468; Threefoot Bros. v. Hillman, 130 Ala. 244, 30 So. 513, 89 Am. St. Rep. 39. This is the generally recognized rule, as appears from section 1439, 2 Jones on Mortgages, and citations thereto.
The case of City Bank  Trust Co. v. Leonard, 168 Ala. 404,53 So. 71, cited by counsel for appellant, does not in any manner militate against the conclusion here reached and, in fact, the opinion there quotes liberally from the above-cited section of Jones on Mortgages, which, as previously noted, fully supports this view.
Any decree rendered, under the facts set forth in the bill, could not in any manner affect the prior incumbrance of this respondent, and it could not therefore be brought into litigation against its consent. Hambrick v. Russell, 86 Ala. 199,5 So. 298; Jones v. Caldwell, 116 Ala. 364, 22 So. 456; West v. Henry, 185 Ala. 168, 64 So. 75.
By an amendment to the bill, the complainant submits itself to the jurisdiction of the court, and, in the event the court so decrees, offers to pay off such incumbrances as the court may decree to be prior to its lien; but at the time of the filing of the bill, the respondent was an improper party, as previously disclosed, and this amendment therefore does not suffice as an answer to the assignment *Page 439 
of demurrer just discussed, for the equity of the bill in this respect rests upon the status of the parties and facts existing at the time the bill was filed. The question here considered upon these assignments of demurrer was not presented, argued, or given consideration upon the former appeal, and is properly now here for determination. The demurrer of the British-American Mortgage Company was properly sustained.
We are of the opinion, however, that respondent S. P. Rainer was not in position to take advantage of this objection to the bill. He is shown to have purchased the interest of Singleton in the land subsequent to the execution of this official bond, and he was therefore a proper party to the cause. The bill had equity for the establishment of the lien, and complainant's right to subrogation as well as the enforcement of the lien by a sale of the interest of said Singleton (subsequently acquired by respondent Rainer) in the land.
The defective feature here pointed out relates to the prior incumbrance of respondent British-American Mortgage Company, and, so far as the averments of the bill disclose, does not concern respondent Rainer. He is a proper and indeed a necessary party for the purposes as above stated, and his demurrer should have been overruled. It results, therefore, that so much of the decree which sustains the demurrer of respondent British-American Mortgage Company is correct and will be affirmed, but in so far as the same sustains the demurrer of respondent Rainer is erroneous. The costs of this appeal will be paid, one-half by appellant, and the remaining half by appellee S. P. Rainer.
Affirmed in part, and in part reversed and remanded.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.